PER CURIAM.
This action was brought to recover the amount of bonds issued in the name of Perry county, Ill., to the Belleville & Southern Illinois Railroad Company or bearer, in discharge of a subscription made in the name of the county to the capital stock of the railroad company. The case is governed in all respects by the decision of the supreme court in Citizens’ Savings & Loan Ass’n v. Perry Co., 156 U. S. 692, 15 Sup. Ct. 547, where coupons from the same series of bonds were declared invalid. It is urged, but we cannot see, that that decision is inconsistent with the later opinions of the supreme court in City of Evansville v. Dennett, 161 U. S. 434, 16 Sup. Ct. 613, and Graves v. Saline Co., 161 U. S. 359, 16 Sup. Ct. 526, and of this court in Wesson v. Saline Co., 34 U. S. App. 680, 20 C. C. A. 229, and 73 Fed. 917. In those cases the recitals in the bonds showed compliance with all statutes relating to the subject, while the recital in the bonds in suit contains no reference to the act of April 16, 1869; and that compliance with that act was necessary, and is not shown by, or to be inferred from, the registration or certificate of registration of the bonds, was decided in German Sav. Bank v. Franklin Co., 128 U. S. 526, 539, 9 Sup. Ct. 159, and reaffirmed in Citizens’ Savings & Loan Ass’n v. Perry Co., supra. The judgment below is affirmed.'